333 S.W.3d 489 (2010)
Rodney CUTTS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94430.
Missouri Court of Appeals, Eastern District, Division Five.
November 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 28, 2010.
Application for Transfer Denied March 29, 2011.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF and PATRICIA L. COHEN, JJ.
Prior report: 278 S.W.3d 716.

ORDER
PER CURIAM.
Rodney Cutts (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying without an evidentiary hearing his claims that his trial counsel was ineffective in failing to: (1) object to an incomplete jury instruction for domestic assault in the first degree; (2) object to and offer an alternate lesser included offense jury instruction for domestic assault in the second degree; and (3) call a witness.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).